Citation Nr: 1217344	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2009 and May 2010, the Board remanded this case to the RO for further evidentiary development.  The RO has not complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  However, as the benefit sought on appeal is granted in full, the Board finds that no prejudice accrues to the Veteran in deciding the case at this time.


FINDING OF FACT

The Veteran is not shown to be incompetent to manage her own funds without limitation.


CONCLUSION OF LAW

The criteria to declare the Veteran incompetent for the purpose of receiving direct payment of her VA compensation benefits have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contests VA's finding, effective January 24, 1996, that she is incompetent for the purpose of direct receipt of her VA compensation benefits.  For VA purposes, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Id.

There is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his/her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

At the outset, the Board observes that the due process provisions of 38 C.F.R. § 3.353(e) state as follows:

Due process.  Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in [38 C.F.R.] § 3.103.  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.

Procedurally, an April 2006 RO rating decision granted service connection for bipolar disorder, and awarded a 100 percent schedular rating effective June 30, 1997.  The effective date was later revised to January 24, 1996.  At this time, the RO proposed a finding of incompetency based upon a March 2006 VA Compensation and Pension (C&P) examiner opinion that the Veteran was likely not capable of managing her financial benefits in her own best interests.  At that time, there was no evidence of record that the Veteran had been declared incompetent by a court of competent jurisdiction, or that a guardian had been appointed for the beneficiary based upon a court finding of incompetency.

As the record did not establish that the Veteran had been declared incompetent by a court of competent jurisdiction, or that a guardian had been appointed for the beneficiary based upon a court finding of incompetency, the provisions of 38 C.F.R. § 3.353(e) entitled the Veteran to (1) notice of the proposed incompetency action and (2) a right to a hearing.

The RO asserts that VA correspondence dated August 29, 2006 complied with the due process provisions for the proposed incompetency finding.  As noted by Board remands in April 2009 and May 2010, there is only one VA letter dated August 29, 2006 which is associated with the claims folder.  This letter did not advise the Veteran of her right to a hearing prior to an incompetency finding.  Thus, according to the documents of record, the Veteran was not been afforded a right to a hearing prior to the incompetency finding in January 2007.

The Board remanded this case in April 2009 and May 2010 to determine whether any additional VA correspondence was contained in a separate folder.  The RO has neither produced any additional notice documents nor noted for the file whether efforts were made to search for additional notice documents.  Thus, the Board must assume at this point that no additional notice documents will be forthcoming.

The Board has found no direct precedential authority speaking to the effects, if any, of noncompliance with 38 C.F.R. § 3.353(e).  The most analogous situation involves the due process provisions of 38 C.F.R. § 3.105(e) wherein a rating action may be voided ab initio for non-compliance when VA benefits already in effect have been reduced.  See, e.g., Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993) (holding that a rating reduction which fails to observe applicable due process provisions in reducing a veteran's rating is void ab initio and will set it aside as "not in accordance with law.") 

However, the Court has made a due process distinction when an adverse VA action is rendered in a manner where there is no actual reduction of benefits being made to a claimant.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010) (holding that the procedural protections of 38 C.F.R. § 3.344 do not apply to retroactively assigned staged disability ratings); O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (holding that the provisions of 38 C.F.R. § 3.105(e) do not apply when a claimant leaves the appeals process with a higher rating as there is no diminished expectation); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed Cir. 2009) (holding that the procedural protections of 38 C.F.R. § 3.343 against reductions of total disability ratings were intended to apply prospectively, and not retroactively in situations where a lump sum payment is made upon completion of staged disability rating process).

The Board further observes that the purpose of an incompetency proceeding is to determine whether a guardian or fiduciary is necessary to protect the assets of the claimant and to protect the claimant from potential harm to themselves.  As a policy matter, it would appear to the Board that technical non-compliance with 38 C.F.R. § 3.353(e) would not void a rating action in a situation where doing so could result in actual harm to a claimant.

In this case, the RO proposed an incompetency finding at the same time VA compensation benefits were awarded.  These funds were initially withheld pending the assignment of a fiduciary for the claimant, and that fiduciary has attempted to release funds for the Veteran.  The Veteran has refused to accept these funds.  The Veteran has also been afforded ample opportunity to dispute this matter through written statements, the presentation of documentary evidence, an offer to testify before the RO and/or the Board, and an offer for additional VA examination.  

Overall, the Board finds that the Veteran has been provided the type of due process required by the 5th Amendment to the United States Constitution.  See U.S. CONST. amend. V; Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950) (holding that constitutionally sufficient notice is "reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.")  While RO notice has not technically complied with the requirements of 38 C.F.R. § 3.353(e), the Board finds no controlling legal precedent requiring a voiding of the incompetency rating ab initio.

The Board next observes that the Veteran has not cooperated with VA's efforts to provide her VA examination.  The Veteran did attend VA examination in March 2006 which was intended to determine the nature and etiology of her psychiatric illness.  However, the Veteran has not cooperated in subsequent VA attempts at either field examination or psychiatric examination to evaluate her competency.  Clearly, the Veteran has a duty to cooperate with attending VA examination when deemed necessary.  See generally 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

However, the Board must also take into account the nature of the Veteran's service-connected illness.  Prior to this proceeding, the Veteran had voiced difficulty in speaking about her mental illness, and reported feeling offended when questioned about her symptomatology.  See Social Security Administration (SSA) Hearing Transcript dated September 1984.  The Veteran has also expressed distrust and resentment towards VA for withholding her award of VA benefits.  See VA clinical record dated March 17, 2010.  See generally Statement from Dr. I.M.H. dated October 18, 2007.

At this point in time, which is more than 5 years after the incompetency rating decision, two Board remands and non-compliance with remand instructions by both the RO and the Veteran, the Board will make the best determination possible based upon the evidence of record.

Briefly summarized, the Veteran was medically discharged from active service in August 1982 based upon a diagnosis of bipolar affective disorder, manic phase, characterized by flight of ideas, racing thoughts and psychomotor agitation followed by brief periods of depression, cheerful moods, lack of energy, helplessness and hopelessness.  This condition had been present prior to service.

A January 1986 SSA decision found the Veteran to have been unable to engage in substantially gainful employment since August 1982.  From the available paperwork, it appears that the Veteran initially received direct SSA payments.  A February 1984 SSA examiner report determined that the Veteran was capable of managing her own monetary affairs.

However, in November 1995, the Director of the Buffalo Federation of Neighborhood Center applied to be the Veteran's SSA representative payee.  As reason therefore, the petition cited the Veteran's manic-depressive bipolar disease as well as substance abuse.  In March 1999, the Veteran submitted a medical statement to SSA from Dr. R.S. which checked a box for "Yes" in response to the question of whether the Veteran was capable of managing or directing the management of benefits in her interest.  It appears from the record that the Veteran regained full control of her SSA funds.

The available private treatment records reflect the Veteran's difficulties due to psychiatric illness as well as substance abuse in the late 1990's and early 2000.  The Veteran was living in her own apartment.  At times, she reported spending all of her money on drugs and lacking money for basic needs.  In December 1999, the Veteran received an inheritance from her grandfather.  She used some of the funds to purchase a used car, and placed the remainder of money in the bank.  She was expecting additional inheritance money.  She reportedly ceased substance use in 2003.

In pertinent part, the Veteran's private treatment records in April 2004 reflect that she received additional inheritance funds which she used to purchase a house as well as some land and horses.  She had discontinued use of medication to treat her bipolar disease.  She was thinking about running for political office.  The clinician described the Veteran's mental status examination as follows:

O - Continues to present as manic with rapid and pressured speech, loud volume, over-activity, poor judgement (talked about commuting between Buffalo and Oakfield to take care of her horses every day), racing thoughts, loose associations, and talk of lofty goals such as running for political office and spending money to buy land in several places to have a place to take care of her horses.  She claims she is paying bills and buying land with her grandfather's inheritance money.  Denies any suicidal ideation.  Reports she feels extremely good, creative, excited about the things she is doing and is convinced that she does not need to be back on medication (Valporic Acid).  Brought in a letter from previous Psychiatrist, Dr. [M.V.], informing her that he was closing her case due to non-compliance and that she had already been off her medication since October 2003.  [The Veteran] interpreted this as "Dr. [V] gave me permission to go off my medication."  Had her sign a Release of Information to get past MH records.  Was mildly hesitant and suspicious as talked about ECMC "tricking" her into signing a Release to get her MH records as a part of her Medical Malpractice suit.  "What does my BI-Polar have to do with them breaking my arm in surgery?"  Has been "faxing" information to Washington DC re her legal battle with the Military over compensation for her BI-Polar, which she claims they diagnosed her with in 1981.  Became mildly annoyed and agitated when therapist confronted about her being "Manic", poor judgement and thinking that did not make sense.  "Don't criticize my thinking.  I'll walk out that door."

A.  BI-Polar D/O, Manic with poor judgement...

The Veteran underwent VA C&P examination in March 2006 which resulted in a diagnosis of bipolar disorder.  The mental status examination was significant for restless and almost hyperactive motor behavior, some evidence of delusional material, tense affect, impaired concentration and attention with an inability to perform simple calculations or serial 3 subtractions without error, poor insight and poor judgment.  In pertinent part, the VA examiner provided the following opinion:

OPINION:  I do not believe that this veteran is likely capable of managing her financial benefits in her own best interest.  At this time, despite the veteran's feeling that she is stable without intervention beyond counseling, she presented in this examination as being significantly decompensated and it is unclear to this examiner how cogent her thoughts would be with regard to managing money.  Certainly, she demonstrated significant errors in simple mathematical operations and while remaining clean from crack cocaine and alcohol for going on 3 years, it is a concern that with sufficient money this might become a hazard, particularly since she is not involved in any form of formal treatment to maintain abstinence, at least by her own report.

A March 13, 2007 letter from Dr. I.M.H., written to a presiding judge from Elma Town, states as follows:

I am writing to you with reference to the court case of [the Veteran], regarding care of her horses.  [The Veteran] has been my client since 2004.  For quite some time, she had three to four appointments per month; subsequently she requested appointments on what she perceived as a need basis.

I would like to address two points relevant to her ongoing court case.  First, from what [the Veteran] has reported to me, I understand her mental capacity was judged to be inadequate to justify her testifying on her own behalf in court.  I can understand that a professional, who interacted with [the Veteran] only once, and only briefly, might well conclude she is mentally incompetent.  Her tendency to introduce many pieces of apparently irrelevant information might well suggest mental incompetence; e.g. announcing that her sister (from whom she is estranged) works in the White House, or presenting a letter from Vice President Cheney.  However, despite limited financial resources, she was able to buy and pay for horses, and arrange for their lodging.  She carried insurance to protect anyone, including caretakers of her horses, who might inadvertently be injured by one of her horses.  She drew up legal arrangements with ranchers who provided space for horses, etc.  Perhaps the most compelling evidence of her intellectual acumen is the fact that many years after her discharge from the US Military, she was able to convince the authorities that she was entitled to a pension.

[The Veteran] was shocked and hurt and has expressed bitterness and feelings of abuse that she was not allowed to testify in court about the alleged neglect of her horses, on the grounds that she was intellectually incompetent to testify.  True, if she were allowed to testify, she might attempt to present some irrelevant information, but she would also present factual information relevant to the care of the animals, and relevant to a decision with respect to neglect v. adequacy of care.

The other point I want to address pertains to her devotion to her horses.  She loved (loves) her horses, as much as a devoted mother lovers her children.  She would be mentally and emotionally incapable to engage in behavior, which in her judgment would be abusive or neglectful.  Her horses were the joy of her life.  She made every attempt to see them and care for them every single day.  Often she had to take a bus, or walk several miles to see her horses, regardless of weather.  I have interacted with many women who were much less attached and caring to their children than [the Veteran] is to her horses.  If her horses suffered from inadequate food or other care, it must have been because of lack of information on her part, not because of indifference, abuse or neglect.

I would ask that the court treat her as an intellectually competent woman, (even if she does tend to introduce irrelevancies), and hence allow her to testify on her own behalf.  I would further ask the court to accept that she would never knowingly be neglectful or in other ways harmful to her animals.  Perhaps the possibility that she was inadvertently providing less than adequate care for her animals could be counteracted by requiring her to complete relevant animal husbandry courses, or perhaps by requiring her to accept periodic supervision by a vet[r]inarian...

In March 2007, the Veteran presented to the RO for a VA field examination.  She attended with a male friend whom she described as a "long-time 'Superior Guidance Parent'" who she desired to have appointed as her fiduciary.  The RO rejected this individual as a fiduciary as he supplied an incorrect social security number for credit check purposes, and provided a home address which did not match with the credit agency report address.  This individual was offering to sell the Veteran land when her VA funds were released.  The Veteran did not own a car, and used the bus for routine business.  She was described as being in a fully apparent manic state.  The Veteran, who had handled her SSA funds for approximately 15 years, paid her bills.  She was concerned, however, that she required help managing the size of the retroactive award as well as new monthly benefit.  The examiner noted that the Veteran was a long-time sufferer of bipolar disorder with manic states and delusions, who would likely pose a danger to herself if left to manage her entire estate.  In summary, the VA field examiner stated as follows:

ASSESSMENT OF CURRENT CAPACITY TO HANDLE FUNDS WITH BENEFICIARY'S HISTORY.  Although veteran has handled her own finances for approximately the last 15 years, the veteran believes, as does the examiner, that the veteran will require assistance of a federal fiduciary to manage her 281,000.00 retro and 2471.00 monthly benefit.  There is clear and unmistakable mental history, and ongoing mental condition for which the veteran is taking no medications.  This veteran DOES require the assistance of a fiduciary.

(emphasis original).

An October 18, 2007 letter from Dr. I.M.H. states as follows:

[The Veteran] has been very regular in keeping her appointments.  On a very limited budget she has bought and renovated a house in a very bad neighborhood.  She has used ingenuity and hard work to transform a shabby, run down house into an attractive home.  She has also, until October 2006, cared for four horses whom she loved as a mother would love her children.  She has truly mourned the loss of the horses through court action, and has been angered because she was not allowed to speak on her own behalf during court sessions.  She tends to be an unusual person, with strengths such as honesty, diligence and perseverance.  She is, however, overly suspicious of the actions and motivation of others.

A December 2007 letter from Dr. I.M.H. states as follows:

[The Veteran] saw me for psychotherapeutic help a few times in the late 1990's, and fairly regularly since 1995.  Ordinarily she has one appointment per week; occasionally she goes one to four weeks without an appointment.  [The Veteran] was diagnosed as bi-polar (service-connected), DSM-IV 296.4 prior to her discharge from the military service in 1982.  The diagnosis is still appropriate.  [The Veteran] informed me that during the past year she received a substantial award from the Department of Defense.

[The Veteran] has asked me to submit a statement with respect to her competency to manage her own finances.  She agrees with me that it would be in her best interest if a financial institution, such as a bank, manages the retroactive portion of the award.  However, she has asked me to recommend that she be given full control over the monthly stipend (apparently approximately $2,300) retroactive to the date of the award.  In support of her request to have control over the monthly stipend are observations that during the time I have seen [the Veteran] professionally she has shown remarkable ability to exist and improve her living conditions with minimal financial resources.  She acquired a dilapidated house, which she has transformed into adequate living conditions.  She scrupulously pays her bills, including utility bills, taxes and co-pays for her sessions with me.  Her ability to exist, pay bills and improve living conditions with very limited finances is outstanding.  If she is provided with 100% of the annual income from her military stipend, it is almost certain that her bills will be paid and living conditions improved.  Thus, I do recommend that she be given full control over the approved monthly stipend.  I also recommend that money due to her retroactively, i.e. from 1982 to the recent approval of the award be placed in a financially managed, government-supervised program.

These recommendations are made without endorsement of her various attempts to sue for alleged malpractice, etc.

A May 2008 VA field examination report indicated that multiple attempts to contact the Veteran had been unsuccessful.  A visit to the Veteran's house demonstrated debris which on the front yard piled up to the height of the porch roof.  There was also debris in the driveway which prevented its use as a driveway, but the contents were arranged in such a way as to only allow a narrow entrance to the house.  This passage was barricaded with a homemade "DO NOT ENTER" sign.  It was noted that the Veteran paid $1,500 for this home, which was located in a rough section of town known for substance users.  A phone call was placed to Dr. I.M.H., who informed the VA field examiner that he had spoken to the Veteran that very day, and that there was no need for concern.  Dr. I.M.H. essentially indicated that there should be no need for concern with respect to the outside condition of the Veteran's home.

An October 2009 VA field examiner report documented multiple instances of being unable to contact the Veteran.  The Veteran's fiduciary reported handling a current balance of $358,852.48 in VA benefits.  The Veteran refused to speak with her fiduciary, and had returned uncashed her monthly checks in the amount of $600.  The Veteran's fiduciary routinely checked to see if the Veteran had any unpaid taxes or debts, but none were reported.  The VA field examiner recommended the resumption of monthly payments to the fiduciary on the following reasoning:

It is the opinion of this field examiner that the veteran's award be resumed as it apparently doesn't have an effect on the veteran as she currently handles her monthly SSA benefits.

A December 2009 determination by the County of Erie, New York, denied the appellant a protective services for adult referral based upon an investigation that determined she had sufficient mental and physical capacity to manage her own affairs.  The evidence used to make this determination is not known.

Additional evidence includes multiple documents submitted by the Veteran in support of her claim.  Many of these documents are irrelevant as they pertain various complaints and lawsuits brought by the Veteran against various agencies and entities.  

However, the Veteran has also submitted various documents demonstrating her financial status and knowledge.  She has submitted a credit profile reflecting credit scores ranging from 571 to 641, on a scale of 350-850, depending upon the rating agency.  Another document reflects that she maintained commercial insurance for her horses.  She owns outright a home for $1,500 and appears to maintain her utilities and taxes based upon her SSA monthly check, which she manages by herself.  The Veteran herself has expressed concern over properly managing the $300,000+ retroactive award.

The Veteran has also submitted documentation regarding communications with First Niagara Bank and Bank of America regarding financial options for handling her retroactive award.  In particular, a September 2006 letter from First Niagara Bank outlines the Veteran's current financial situation and suggests a management plan for her VA benefits.  This document reflects that the Veteran has been managing her SSA funds for approximately 10 years with direct deposit at First Niagara Bank.  After a "frank discussion" regarding her ability to manage the large lump sum award, this letter proposes that First Niagara Bank act as the Veteran's trusted financial advisor with 90 percent of the retroactive award being placed in a guaranteed/insured fixed rate investment.  The remaining 10 percent would be placed in liquid assets with a portion available in checking and savings accounts, and the majority of these funds in short-term cash deposits.

VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds that the preponderance of the evidence does not show that the Veteran is incompetent to manage her own funds without limitation.  There is no dispute that the Veteran currently manages her SSA monthly benefits wisely by maintaining a house, her bills and taxes on a very tight budget.  Her financial acumen is demonstrated by a reasonable credit score under the circumstances.  The VA field officer has conceded this point by recommending fiduciary release of additional monthly benefits to the Veteran.

The issue in this case concerns whether the Veteran is competent to manage the now $300,000+ retroactive award of VA compensation benefits.  In particular, the parties to this appeal express several concerns as to whether the Veteran's service-connected bipolar disease, which is rated as 100 percent disabling, impairs her judgment to manage these funds.  

First, there has been concern that the Veteran's access to such a large amount of money may entice her to resume substance abuse.  However, the Veteran has maintained sobriety for at least 8 years without relapse.  This is a predictive concern which does not address the actual circumstances at this time.

Second, there is a concern as to whether the Veteran has the mental acumen to manage a large amount of money.  For example, the VA examiner in March 2006 found that the Veteran demonstrated significant errors in simple mathematical operations which called into question her ability to manage money.  Yet, as indicated above, the Veteran has managed a tight budget for many years appropriately and wisely.  Thus, the evidence is at least in equipoise as to whether the Veteran has the mental capacity to keep track of her finances.

Third, the parties to this appeal express concern as to whether the Veteran has the judgment and impulse control to manage a large amount of money.  The evidence of record reflects that the Veteran received an inheritance in 1999 wherein she purchased a used car and placed the remainder of money in the bank.  This appears to have been a reasonable use of these funds.  Her manic episodes requiring treatment since 2003 have been infrequent and brief.

On the other hand, the Veteran received another inheritance in 2004 wherein she bought land and horses.  There appears to be some judgment deficits in this transaction inasmuch as the Veteran had questionable transportation means to visit these horses.  While the Veteran demonstrated some financial acumen by contracting for horse care and insurance, the Veteran ultimately lost these horses based upon a charge of animal abuse.  The exact circumstances are not known. 

Overall, the Board must stress that there is a presumption in favor of a competency finding.  38 C.F.R. § 3.353(c).  Here, the record demonstrates concern for the Veteran's judgment in managing a large amount of VA compensation funds with no clear answer either way.  In addition to the items discussed above, the Veteran's own conduct during the appeal period demonstrates a significant amount of mental capacity, including the submission of a September 2006 letter from First Niagara Bank which demonstrates the Veteran's own awareness of her limitations and need for a financial advisor.  

Overall, the lay and medical evidence fails to show that the Veteran is not competent to manage her own funds without limitation.  There is agreement that the Veteran can manage a monthly benefit check, but disagreement as to whether she can manage the large retroactive award.  The Board acknowledges these "potential" concerns but, to this point, the Veteran has not demonstrated an inability to manage her finances.  The severity of the Veteran's judgment deficit does not establish her incompetency at this time.  Simply stated, the medical evidence is not clear, convincing, and/or indubitable that the Veteran is incompetent.  38 C.F.R. § 3.353(c).  As such, the appeal is granted. 

Finally, the Board notes that the full benefits sought on appeal have been granted. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist or the due process provisions of 38 C.F.R. § 3.353(e) , such error was harmless and need not be further considered. 



ORDER

The appeal is granted.  The Veteran is deemed competent to manage her own funds without limitation.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


